Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5, 8-12, 19 and 20 are currently under examination, wherein no claim has been amended and claims 19 and 20 have been newly added in applicant’s amendment filed on February 3rd, 2021. The non-elected claims 6, 7 and 13-18 have been withdrawn by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-5 and 8-12 under 35 U.S.C. 103 as stated in the Office action dated November 19, 2020 are maintained; and a new ground of rejection of newly added claims 19 and 20 has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 8-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuti (US 6,287,703 B1).
	With respect to claims 1-5 and 8-12, Inokuti (‘703 B1) discloses a grain-oriented electrical steel sheet comprising a ceramic coating including a Si-containing nitride-
	With respect to claims 19 and 20, Inokuti (‘703 B1) further discloses that the nitride in the nitride-oxide may further comprise TiN and CrN (col. 28, lines 42-59).
Response to Arguments
4.	The applicant’s arguments filed on February 3rd, 2021 have been fully considered but they are not persuasive.	

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/24/2021